FILED
                           NOT FOR PUBLICATION                                MAY 08 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DANIEL HENDERSON, an individual,                 No. 13-55673

              Plaintiff - Appellant,             D.C. No. 2:11-cv-01350-DDP-
                                                 DTB
 v.

MATTHEW LINDLAND, an individual                  MEMORANDUM*
and TEAM QUEST FIGHT CLUB, LLC,
a Oregon limited liability company,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Central District of California
                   Dean D. Pregerson, District Judge, Presiding

                             Submitted May 6, 2015**
                               Pasadena, California

Before: FISHER, BEA, and FRIEDLAND, Circuit Judges.

      Plaintiff Daniel Henderson appeals the district court’s decision to deny

Henderson’s request for a permanent injunction. We have jurisdiction under 28


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We assume the parties are aware of the facts and therefore do not

repeat them here.

      The district court held the defendants were infringing on Henderson’s

trademarks, but that any relief was barred by the doctrine of laches. Henderson

argued before the district court that it should issue an injunction despite the laches

defense because of the danger of “inevitable confusion” to the public caused by the

defendants’ use of Henderson’s marks. See Tillamook Country Smoker, Inc. v.

Tillamook Cnty. Creamery Ass’n, 465 F.3d 1102, 1111 (9th Cir. 2006). The

district court correctly applied our precedent in rejecting that argument. Id.

(“[Inevitable confusion] will trump laches only when the suit concerns allegations

that the product is harmful or otherwise a threat to public safety and well being.”

(quoting Jarrow Formulas, Inc. v. Nutrition Now, Inc., 304 F.3d 829, 841 (9th Cir.

2002))). The district court did not abuse its discretion in finding that the

defendants’ use of the mark did not constitute a harmful product or a threat to

public safety or well being. See Midgett v. Tri-Cnty. Metro. Transp. Dist. of

Oregon, 254 F.3d 846, 849 (9th Cir. 2001) (explaining the decision to deny a

permanent injunction is reviewed for abuse of discretion).




                                           2
      Henderson argues Tillamook was wrongly decided. But as a three-judge

panel, we are bound by that decision. See generally Miller v. Gammie, 335 F.3d
889 (9th Cir. 2003) (en banc).

AFFIRMED.




                                       3